                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PERRIS J. LEE,                                       Case No. 18-cv-03689-HSG
                                   8                     Plaintiff,                           ORDER DISMISSING UNSERVED
                                                                                              DEFENDANT CURRY III; SETTING
                                   9              v.                                          BRIEFING SCHEDULE
                                  10     E. KNOX, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On June 20, 2018, Plaintiff, an inmate at California State Prison–Sacramento, proceeding

                                  14   pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against officials and staff at

                                  15   Salinas Valley State Prison (“SVSP”), where he was previously incarcerated. Dkt. No. 1. On

                                  16   December 7, 2018, the Court directed the Clerk to prepare the summonses for service of the

                                  17   complaint upon SVSP correctional officers: E. Knox, Curry III, F. Medina, J. Streeper, H. Gasca,

                                  18   and I. McGuckin. Dkt. Nos. 10 and 11. On January 17, 2019, after the summons for defendant

                                  19   Curry III was returned unexecuted, the Court directed Plaintiff to effectuate service on defendant

                                  20   Curry III or submit to the Court sufficient information to identify and locate defendant Curry III so

                                  21   that the Marshal could effectuate service. Dkt. No. 15. On January 29, 2019, the Court granted

                                  22   Plaintiff a 60-day extension of time to comply with the Court’s January 17, 2019 order. Dkt. No.

                                  23   21. Sixty days have passed, and Plaintiff has not served defendant Curry III, has not provided any

                                  24   information to the Court that would allow the Marshal to effectuate service, and has not otherwise

                                  25   communicated with the Court. Plaintiff’s complaint has been pending for over 120 days, and,

                                  26   consequently, absent a showing of “good cause,” is subject to dismissal without prejudice as to the

                                  27   unserved defendant, for lack of timely service. See Fed. R. Civ. P. 4(m). Accordingly, Curry III

                                  28   is DISMISSED without prejudice due to Plaintiff’s failure to effectuate service.
                                   1          As all service issues have been resolved, the Court sets the following briefing schedule.

                                   2   No later than 91 days from the date this order is filed, Defendants must file and serve a motion for

                                   3   summary judgment or other dispositive motion. If Defendants are of the opinion that this case

                                   4   cannot be resolved by summary judgment, Defendants must so inform the Court prior to the date

                                   5   the motion is due. Plaintiff’s opposition to the summary judgment or other dispositive motion

                                   6   must be filed with the Court and served upon Defendants no later than 28 days from the date the

                                   7   motion is filed. Defendants shall file a reply brief no later than 14 days after the date the

                                   8   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                   9   hearing will be held on the motion.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 4/16/2019

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        HAYWOOD S. GILLIAM, JR.
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
